Citation Nr: 1217581	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-03 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left knee meniscal tear, status post arthroscopic surgery, claimed as secondary to service-connected residuals of a left femur fracture.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to a disability evaluation in excess of 20 percent for mild spondylosis of the lumbar spine, residual of strain with intervertebral disc syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and September 2009 decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  In the February 2006 decision, the RO denied entitlement to service connection for hypertension and for a left knee meniscal tear.  In the September 2009 decision, the RO denied an increased rating for service-connected lumbar spine disability.  
 
In December 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA " eFolder ."

The issues of entitlement to service connection for a left knee meniscal tear and an increased rating for mild spondylosis of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

On December 1, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the decision denying entitlement to service connection for hypertension was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during the hearing before the undersigned on December 1, 2011, the appellant submitted a statement in which he requests withdrawal of his appeal as to the claim of entitlement to service connection for hypertension.  As such, the Board finds that the Veteran has withdrawn the appeal of that issue, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the claim of entitlement to service connection for hypertension is dismissed.  


REMAND

The Board finds that additional development is warranted prior to adjudication of the remaining matters on appeal.  First, as it pertains to the claim for service connection for a left knee meniscal tear, there is insufficient medical evidence to decide the claim.  In particular, there remains a question as to the nature of the current residuals of a left femur fracture and whether they either cause or aggravate any current left knee meniscal tear disability.  

Here, the record reveals that the Veteran sustained a fracture to the upper femur during military service in 1969.  In November 1971, the RO granted service connection for the disability, finding that while the fracture was healed it resulted in some limitation of motion of the left knee.  The disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5255 pertaining to impairment of the femur.  Since January 1997, a 20 percent disability rating has been in effect, equating under Diagnostic Code 5255 to a disability manifested by malunion of the femur and with moderate knee or hip disability.  

During the appeal process it appears that the Veteran sustained two injuries to the left knee.  First, in November 2003, he reported that the knee gave out while jogging.  An MRI in January 2004 revealed tears of the medial and lateral menisci.  In January 2005, he underwent a left knee arthroscopy, partial medial and lateral meniscectomies, chondroplasty and debridement.  

Most recently, in November 2011, the Veteran was treated for a strained and partially torn ACL.  

The Veteran's claim was reviewed by a VA examiner in April 2005.  At that time, x-rays of the left femur showed an old healed fracture in the proximal femoral shaft.  X-rays of the knees revealed osteoarthritis with joint space narrowing.  Because the femur fracture was healed, the examiner opined that the meniscal tears were not at least as likely as not related to the fracture of the left femur.  

Here, the VA examination opinion does not provide a sufficient rationale to allow the Board to adjudicate the claim.  In addition, by merely stating that the left knee disability was "not related" to the service-connected femur fracture, the opinion does not adequately address the criteria for secondary service connection.  In this regard, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected disability, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Court has indicated that an examiner's statement that a current disability "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation")  Hence, further examination and opinion is required.  

As regards the claim for an increased rating for the lumbar spine disability, during the hearing before the undersigned, he reported that he experiences more severe symptoms than the most recent examination indicated, which was conducted in July 2009.  (See Transcript at 11.)  For instance, he reported that he was in "constant pain," that his back was very stiff, and that medication was not working.  (Transcript at 8.)  He reported that the condition affected his employment as he could not sit for long, and could not work two days a month due to flare-ups of symptoms.  (Transcript at 9.)  

His statements are deemed credible.  In addition, the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Subsequent to the hearing, the Veteran submitted a November 2011 MRI report which revealed a minor posterior annular bulge at L4-5 causing mild spinal stenosis and a bulge at L5-S1 causing majority bilateral foraminal encroachment.  Although the Board is not permitted to exercise independent medical judgment, these findings may confirm the Veteran's reports of worsening low back symptoms.  Hence, a more contemporaneous VA examination is needed to properly evaluate the disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Lastly, the Board notes that the Veteran receives treatment from the Montgomery VA Medical Center (VAMC).  The record contains treatment notes dated through April 2011.  The RO should obtain updated treatment notes.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of treatment for the disabilities on appeal from the Montgomery VAMC since April 2011.

2.  Arrange for the Veteran to undergo a VA examination to obtain evidence as to the nature and etiology of his current left knee disability.  By necessity, the examination must also include findings as to the current nature and severity of residuals of a left femur fracture.  

The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should express an opinion as to the following:  

a.  Does the Veteran have current residuals of a femur fracture?  If so, what are they?  

b.  What is the Veteran's currently diagnosed left knee disability?   

c.  Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's left knee disability is caused by service-connected residuals of a femur fracture?  Why or why not?    

d.  Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's left knee disability is aggravated by a service-connected residuals of a femur fracture (i.e. a chronic worsening)?  Why or why not?  

3.  Thereafter, schedule the Veteran for a VA spine examination to determine the current severity of his for mild spondylosis of the lumbar spine, residual of strain with intervertebral disc syndrome.  His claims file should be available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be conducted.  The report should set forth all objective findings, particularly the current severity of symptoms.  

If there is evidence of any objective neurological abnormality associated with the service-connected lumbar strain, such as radiculopathy affecting the lower extremities, the examiner should identify this abnormality and comment on its severity as mild, moderate, moderately severe, or severe.

The examiner should also include a statement as to the effect of the Veteran's disability on his occupational functioning and daily activities.  The rationale for any opinions and all clinical findings should be given in detail.

4.  Then, readjudicate the Veteran's claims properly on appeal.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


